                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Christopher Darnell Dean,           )
                                    )
                                    )                Civil Action No.: 1:19-cv-01768-JMC
                    Petitioner,     )
                                    )
            v.                      )
                                    )                               ORDER
H. Joyner,                          )
                                    )
                                    )
                   Respondent.      )
___________________________________ )

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 19), filed on October 18, 2019, recommending that

Christopher Dean’s Petition for Writ of Habeas Corpus (ECF No. 1) be dismissed with prejudice

pursuant to 28 U.S.C. § 2241, and that Respondent’s Motion to Dismiss (ECF No. 11) be granted.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 19 at 11.)

Neither party filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

                                                 1
(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 19), GRANTS

Respondent’s Motion to Dismiss (ECF No. 11), and DISMISSES Petitioner Christopher Darnell

Dean’s Petition for Writ of Habeas Corpus (ECF No. 1) with prejudice.

                            CERTIFICATE OF APPEALABILITY

       A certificate of appealability may issue only if the applicant has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c). A prisoner satisfies this standard by

demonstrating that reasonable jurists would find this court’s assessment of his constitutional

claims is debatable or wrong and that any dispositive procedural ruling by the district court is

likewise debatable. See, e.g., Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this matter, the legal

standard for the issuance of a certificate of appealability has not been met. Therefore, the court

DENIES Petitioner Christopher Darnell Dean a certificate of appealability.




                                                  2
      IT IS SO ORDERED.




                               United States District Judge
February 3, 2020
Columbia, South Carolina




                           3
